    Case 1:19-cv-07608-NLH Document 15 Filed 04/15/20 Page 1 of 17 PageID: 651



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


      ROBIN FITZPATRICK,
                                             1:19-cv-07608-NLH
                             Plaintiff,
                                             OPINION
      v.

      COMMISSIONER OF SOCIAL
      SECURITY,
                         Defendant.


APPEARANCES:

RICHARD LOWELL FRANKEL
BROSS & FRANKEL, PA
725 KENILWORTH AVE
CHERRY HILL, NJ 08002

        On behalf of Plaintiff

ROXANNE ANDREWS
SOCIAL SECURITY ADMINISTRATION
OFFICE OF THE GENERAL COUNSEL
300 SPRING GARDEN STREET
PHILADELPHIA, PA 19123

        On behalf of Defendant

HILLMAN, District Judge

        This matter comes before the Court pursuant to Section

205(g) of the Social Security Act, as amended, 42 U.S.C. §

405(g), regarding Plaintiff’s application for Disability

Insurance Benefits (“DIB”) 1 under Title II of the Social Security



1 DIB is a program under the Social Security Act to provide
disability benefits when a claimant with a sufficient number of
quarters of insured employment has suffered such a mental or
    Case 1:19-cv-07608-NLH Document 15 Filed 04/15/20 Page 2 of 17 PageID: 652



Act.     42 U.S.C. § 423, et seq.       The issue before the Court is

whether the Administrative Law Judge (“ALJ”) erred in finding

that there was “substantial evidence” that Plaintiff was not

disabled at any time since her alleged onset date of disability,

February 2, 2014.        For the reasons stated below, this Court will

reverse that decision and remand the matter for further

proceedings.

        I.    BACKGROUND AND PROCEDURAL HISTORY

        On April 17, 2014, Plaintiff, Robin Fitzpatrick,

protectively filed an application for DIB, 2 alleging that she

became disabled on February 2, 2014.           Plaintiff claims that she

can no longer work as a retail manager because of her mental

impairments, status post-aortic valve replacement, fibromyalgia,

and degenerative disc disease, among other impairments.

        After Plaintiff’s claim was denied initially and upon

reconsideration, Plaintiff requested a hearing before an ALJ,




physical impairment that the claimant cannot perform substantial
gainful employment for at least twelve months. 42 U.S.C. § 423
et seq.

2A protective filing date marks the time when a disability
applicant made a written statement of his or her intent to file
for benefits. That date may be earlier than the date of the
formal application and may provide additional benefits to the
claimant. See SSA Handbook 1507; SSR 72-8.


                                        2
 Case 1:19-cv-07608-NLH Document 15 Filed 04/15/20 Page 3 of 17 PageID: 653



which was held on December 7, 2017.         On March 22, 2018, the ALJ

issued an unfavorable decision.          Plaintiff’s Request for Review

of Hearing Decision was denied by the Appeals Council on

December 27, 2018, making the ALJ’s March 22, 2018 decision

final.     Plaintiff brings this civil action for review of the

Commissioner’s decision.

II.   DISCUSSION

      A.     Standard of Review

      Under 42 U.S.C. § 405(g), Congress provided for judicial

review of the Commissioner’s decision to deny a complainant’s

application for social security benefits.         Ventura v. Shalala,

55 F.3d 900, 901 (3d Cir. 1995).         A reviewing court must uphold

the Commissioner’s factual decisions where they are supported by

“substantial evidence.”      42 U.S.C. §§ 405(g), 1383(c)(3);

Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001); Sykes v.

Apfel, 228 F.3d 259, 262 (3d Cir. 2000); Williams v. Sullivan,

970 F.2d 1178, 1182 (3d Cir. 1992).         Substantial evidence means

more than “a mere scintilla.”       Richardson v. Perales, 402 U.S.

389, 401 (1971)(quoting Consolidated Edison Co. V. NLRB, 305

U.S. 197, 229 (1938)).      It means “such relevant evidence as a

reasonable mind might accept as adequate to support a

conclusion.”     Id.   The inquiry is not whether the reviewing



                                     3
 Case 1:19-cv-07608-NLH Document 15 Filed 04/15/20 Page 4 of 17 PageID: 654



court would have made the same determination, but whether the

Commissioner’s conclusion was reasonable.         See Brown v. Bowen,

845 F.2d 1211, 1213 (3d Cir. 1988).

     A reviewing court has a duty to review the evidence in its

totality.   See Daring v. Heckler, 727 F.2d 64, 70 (3d Cir.

1984).   “[A] court must ‘take into account whatever in the

record fairly detracts from its weight.’” Schonewolf v.

Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (quoting Willbanks

v. Secretary of Health & Human Servs., 847 F.2d 301, 303 (6th

Cir. 1988) (quoting Universal Camera Corp. V. NLRB, 340 U.S.

474, 488 (1951)).

     The Commissioner “must adequately explain in the record his

reasons for rejecting or discrediting competent evidence.”

Ogden v. Bowen, 677 F. Supp. 273, 278 (M.D. Pa. 1987) (citing

Brewster v. Heckler, 786 F.2d 581 (3d Cir. 1986)).           The Third

Circuit has held that an “ALJ must review all pertinent medical

evidence and explain his conciliations and rejections.”           Burnett

v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 122 (3d Cir. 2000).

Similarly, an ALJ must also consider and weigh all of the non-

medical evidence before him.       Id. (citing Van Horn v. Schweiker,

717 F.2d 871, 873 (3d Cir. 1983)); Cotter v. Harris, 642 F.2d

700, 707 (3d Cir. 1981).



                                     4
 Case 1:19-cv-07608-NLH Document 15 Filed 04/15/20 Page 5 of 17 PageID: 655



     The Third Circuit has held that access to the

Commissioner’s reasoning is indeed essential to a meaningful

court review:

           Unless the [Commissioner] has analyzed all
           evidence and has sufficiently explained the
           weight he has given to obviously probative
           exhibits, to say that his decision is
           supported by substantial evidence approaches
           an abdication of the court’s duty to
           scrutinize the record as a whole to
           determine whether the conclusions reached
           are rational.

Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978).           Although

an ALJ, as the fact finder, must consider and evaluate the

medical evidence presented, Fargnoli, 247 F.3d at 42, “[t]here

is no requirement that the ALJ discuss in its opinion every

tidbit of evidence included in the record,” Hur v. Barnhart, 94

F. App’x 130, 133 (3d Cir. 2004).        In terms of judicial review,

a district court is not “empowered to weigh the evidence or

substitute its conclusions for those of the fact-finder.”

Williams, 970 F.2d at 1182.      However, apart from the substantial

evidence inquiry, a reviewing court is entitled to satisfy

itself that the Commissioner arrived at his decision by

application of the proper legal standards.         Sykes, 228 F.3d at

262; Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir. 1983);

Curtin v. Harris, 508 F. Supp. 791, 793 (D.N.J. 1981).



                                     5
    Case 1:19-cv-07608-NLH Document 15 Filed 04/15/20 Page 6 of 17 PageID: 656



        B.    Standard for DIB

        The Social Security Act defines “disability” for purposes

of an entitlement to a period of disability and disability

insurance benefits as the inability to engage in any substantial

gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in

death, or which has lasted or can be expected to last for a

continuous period of not less than 12 months.             See 42 U.S.C. §

1382c(a)(3)(A).       Under this definition, a Plaintiff qualifies as

disabled only if her physical or mental impairments are of such

severity that she is not only unable to perform her past

relevant work, but cannot, given her age, education, and work

experience, engage in any other type of substantial gainful work

which exists in the national economy, regardless of whether such

work exists in the immediate area in which she lives, or whether

a specific job vacancy exists for her, or whether she would be

hired if she applied for work.          42 U.S.C. § 1382c(a)(3)(B)

(emphasis added).

        The Commissioner has promulgated regulations 3 for

determining disability that require application of a five-step



3 The regulations were amended for various provisions effective
March 27, 2017. See 82 F.R. 5844. None of these amendments
directly impacts the resolution of Plaintiff’s appeal.

                                        6
 Case 1:19-cv-07608-NLH Document 15 Filed 04/15/20 Page 7 of 17 PageID: 657



sequential analysis.     See 20 C.F.R. § 404.1520.       This five-step

process is summarized as follows:

     1.    If the claimant currently is engaged in substantial
           gainful employment, she will be found “not disabled.”

     2.    If the claimant does not suffer from a “severe
           impairment,” she will be found “not disabled.”

     3.    If the severe impairment meets or equals a listed
           impairment in 20 C.F.R. Part 404, Subpart P, Appendix
           1 and has lasted or is expected to last for a
           continuous period of at least twelve months, the
           claimant will be found “disabled.”

     4.    If the claimant can still perform work she has done in
           the past (“past relevant work”) despite the severe
           impairment, she will be found “not disabled.”

     5.    Finally, the Commissioner will consider the claimant’s
           ability to perform work (“residual functional
           capacity”), age, education, and past work experience
           to determine whether or not she is capable of
           performing other work which exists in the national
           economy. If she is incapable, she will be found
           “disabled.” If she is capable, she will be found “not
           disabled.”

20 C.F.R. § 404.1520(b)-(f).       Entitlement to benefits is

therefore dependent upon a finding that the claimant is

incapable of performing work in the national economy.

     This five-step process involves a shifting burden of proof.

See Wallace v. Secretary of Health & Human Servs., 722 F.2d

1150, 1153 (3d Cir. 1983).      In the first four steps of the

analysis, the burden is on the claimant to prove every element

of her claim by a preponderance of the evidence.          See id.    In


                                     7
 Case 1:19-cv-07608-NLH Document 15 Filed 04/15/20 Page 8 of 17 PageID: 658



the final step, the Commissioner bears the burden of proving

that work is available for the Plaintiff: “Once a claimant has

proved that he is unable to perform his former job, the burden

shifts to the Commissioner to prove that there is some other

kind of substantial gainful employment he is able to perform.”

Kangas v. Bowen, 823 F.2d 775, 777 (3d Cir. 1987); see Olsen v.

Schweiker, 703 F.2d 751, 753 (3d Cir. 1983).

     C.    Analysis

     At step one, the ALJ found that Plaintiff had not engaged

in substantial gainful activity since the alleged onset of

disability.   At step two, the ALJ found that all of Plaintiff’s

claimed exertional impairments were severe, but she did not find

any of Plaintiff’s non-exertional impairments - adjustment

disorder, anxiety disorder, and depressive disorder - to be

severe.   At step three the ALJ determined that Plaintiff’s

severe impairments or her severe impairments in combination with

her other impairments did not equal the severity of one of the

listed impairments.     For steps four and five, the ALJ determined

that Plaintiff could perform her past work as retail manager,

which job is of a light exertional level and exists in

sufficient numbers in the national economy, as well as several




                                     8
    Case 1:19-cv-07608-NLH Document 15 Filed 04/15/20 Page 9 of 17 PageID: 659



other light exertional level jobs. 4

        Plaintiff presents several arguments on appeal for how the

ALJ erred in her determination that Plaintiff is not disabled.

Plaintiff’s first argument concerns the ALJ’s consideration of

her mental impairments.         Plaintiff argues that the ALJ erred by

not finding that Plaintiff’s mental health impairments to be

severe at step two, and the ALJ further erred in failing to

consider any mental limitations in her formulation of

Plaintiff’s RFC.

        The Court agrees that the ALJ erred by not considering




4 See 20 C.F.R. § 404.1567 (“Physical exertion requirements. To
determine the physical exertion requirements of work in the
national economy, we classify jobs as sedentary, light, medium,
heavy, and very heavy. These terms have the same meaning as they
have in the Dictionary of Occupational Titles, published by the
Department of Labor. In making disability determinations under
this subpart, we use the following definitions:

     (b) Light work. Light work involves lifting no more than 20
pounds at a time with frequent lifting or carrying of objects
weighing up to 10 pounds. Even though the weight lifted may be
very little, a job is in this category when it requires a good
deal of walking or standing, or when it involves sitting most of
the time with some pushing and pulling of arm or leg controls.
To be considered capable of performing a full or wide range of
light work, you must have the ability to do substantially all of
these activities. If someone can do light work, we determine
that he or she can also do sedentary work, unless there are
additional limiting factors such as loss of fine dexterity or
inability to sit for long periods of time. . . .”).


                                        9
    Case 1:19-cv-07608-NLH Document 15 Filed 04/15/20 Page 10 of 17 PageID: 660



Plaintiff’s mental impairments in her RFC analysis. 5              Because

this finding requires a complete reassessment of Plaintiff’s

RFC, the Court will not opine on the other errors that Plaintiff

claims the ALJ committed, all of which also concern other areas

of the RFC assessment.

         During the ALJ’s step two assessment of Plaintiff’s mental

impairments, the ALJ concluded that Plaintiff’s mental

impairments of adjustment disorder, anxiety disorder, and

depressive disorder were not severe.           The ALJ set forth

Plaintiff’s treatment records and noted that Plaintiff suffered

from mild limitations in understanding, remembering, or applying

information; no limitations in interacting with others; mild

limitations in her ability to concentrate, persist, and maintain

pace; and mild limitations in her ability to adapt or manage

herself.      (R. at 17-18.)

         Step two is not a high hurdle for an applicant, but she

must demonstrate something beyond “a slight abnormality or a

combination of slight abnormalities which would have no more




5 Even though Plaintiff argues that the ALJ erred by not
considering her mental impairments to be “severe” at step two,
the Court finds that the ALJ’s decision on this issue is
supported by substantial evidence. The rationale for this
conclusion is discussed in the Court’s analysis of how the ALJ
erred in conducting Plaintiff’s RFC assessment.

                                        10
Case 1:19-cv-07608-NLH Document 15 Filed 04/15/20 Page 11 of 17 PageID: 661



than a minimal effect on an individual's ability to work.”

McCrea v. Commissioner of Social Sec., 370 F.3d 357, 360 (3d

Cir. 2004) (citing SSR 85–28).      On this issue, the Court is

satisfied that the ALJ’s decision that Plaintiff’s mental

impairments were not “severe” is supported by substantial

evidence.   See 20 C.F.R. § 404.1520(c) (if a mental impairment

does not “significantly limit[] your physical or mental ability

to do basic work activities, we will find that you do not have a

severe impairment and are, therefore, not disabled”); 20 C.F.R.

§ 404.1521 (“An impairment . . . is not severe if it does not

significantly limit your . . . mental ability to do basic work

activities,” such as “[u]nderstanding, carrying out, and

remembering simple instructions,” “[u]se of judgment,”

“[r]esponding appropriately to supervision, co-workers and usual

work situations,” and “[d]ealing with changes in a routine work

setting.”).

     This finding, however, does not eliminate Plaintiff’s

mental impairments from consideration during the ALJ’s

assessment of Plaintiff’s RFC.      The ALJ is required to assess

all of Plaintiff’s medically determinable impairments – even

ones that are not “severe” - in combination when making the RFC

determination.    See 20 C.F.R. § 404.1545(a)(2) (“We will



                                    11
    Case 1:19-cv-07608-NLH Document 15 Filed 04/15/20 Page 12 of 17 PageID: 662



consider all of your medically determinable impairments of which

we are aware, including your medically determinable impairments

that are not ‘severe,’ as explained in §§ 404.1520(c), 404.1521,

and 404.1523, when we assess your residual functional

capacity.”).

         After determining that Plaintiff’s mental impairments were

not “severe” at step two (see R. at 17-18), the ALJ did not

mention Plaintiff’s mental impairments for the remainder of her

assessment of Plaintiff’s RFC (see R. at 19-27).              Instead, the

ALJ’s RFC assessment only considered the record evidence

concerning Plaintiff’s physical impairments, and the RFC

formulated by the ALJ did not contain any limitations as to

Plaintiff’s mental impairments.           The only work restrictions the

ALJ placed on Plaintiff concerned Plaintiff’s ability to climb,

stoop, crouch, kneel, crawl, reach, handle, and finger.               (R. at

20.)      The ALJ ultimately concluded that Plaintiff was capable of

working at her past job as a retail manager, but she also found

that Plaintiff had the capacity to perform other jobs such as

apparel retail clerk, group sales representative, and merchant

patroller. 6


6 A “merchant patroller” is defined by the Dictionary of
Occupations Titles as: “Patrols assigned territory to protect
persons or property: Tours buildings and property of clients,

                                        12
    Case 1:19-cv-07608-NLH Document 15 Filed 04/15/20 Page 13 of 17 PageID: 663



         The ALJ’s failure to consider Plaintiff’s mental

impairments in the RFC determination is reversible error.               Even

though at step two the ALJ found Plaintiff’s mental impairments

to only “mildly” affect her functioning and therefore were not

“severe,” that finding is distinguishable from a finding that

Plaintiff suffered from no medically determinable mental

impairments at all.        If that were the case, the ALJ would not be

required to consider an ailment that is not medically

determinable. 7



examining doors, windows, and gates to assure they are secured.
Inspects premises for such irregularities as signs of intrusion
and interruption of utility service. Inspects burglar alarm and
fire extinguisher sprinkler systems to ascertain they are set to
operate. Stands guard during counting of daily cash receipts.
Answers alarms and investigates disturbances [ALARM INVESTIGATOR
(business ser.)]. Apprehends unauthorized persons. Writes
reports of irregularities. May call headquarters at regular
intervals, using telephone or portable radio transmitter. May be
armed with pistol and be uniformed. May check workers' packages
and vehicles entering and leaving premises.” DOT 372.667-038.

7 See Diciano v. Commissioner of Social Security, 2019 WL
6696523, at *4 (D.N.J. 2019) (explaining that “[i]t is true that
an ALJ must assess a claimant’s severe impairments in
combination with non-severe impairments,” but “an ALJ does not
have to consider an alleged impairment if he does not find such
an impairment is medically determinable”) (citing 20 C.F.R. §
404.1529; POMS, DI 25205.005 Evidence of a Medically
Determinable Impairment (“A medically determinable physical or
mental impairment must result from anatomical, physiological, or
psychological abnormalities which can be shown by medically
acceptable clinical and laboratory diagnostic techniques. The
impairment must be established by objective medical evidence
(signs, laboratory findings, or both) from an acceptable medical

                                        13
    Case 1:19-cv-07608-NLH Document 15 Filed 04/15/20 Page 14 of 17 PageID: 664



          In contrast to that scenario, however, the regulations

require an ALJ to consider non-severe, but medically

determinable, impairments in combination with severe impairments

in the RFC determination.          Thus, Plaintiff’s medically

determinable mental impairments, even though not “severe,”

presumably have some degree of impact on Plaintiff’s RFC. 8              For

example, do Plaintiff’s mild limitations in understanding,

remembering, applying information, concentrating, and managing

oneself affect Plaintiff’s ability to be a “merchant patroller,”

who “patrols assigned territory to protect persons or property,”

or a “group sales representative,” who “[t]elephones, visits, or



source, not on an individual’s statement of symptoms.”); 20
C.F.R. § 404.1545(a)(2) (“We will consider all of your medically
determinable impairments of which we are aware, including your
medically determinable impairments that are not ‘severe,’ as
explained in §§ 404.1520(c), 404.1521, and 404.1523, when we
assess your residual functional capacity.”).

8 Cf. Torres v. Commissioner of Social Security, 2018 WL 1251630,
at *5 (D.N.J. 2018) (explaining that when an ALJ finds that the
claimant has at least one severe impairment, omission of another
at step two may be harmless error as long as the impairment is
considered regarding the RFC or would not affect the outcome of
the case) (citing Richardson v. Commissioner of Social Security,
2017 WL 6550482, at *5 (D.N.J. 2017) (citing Salles v. Comm’r of
Soc. Sec., 229 F. App’x 140, 145 n.2 (3d Cir. 2007) (“Because
the ALJ found in [Plaintiff]’s favor at Step Two, even if he had
erroneously concluded that some of h[is] other impairments were
non-severe, any error was harmless.”); Rutherford v. Barnhart,
399 F.3d 546, 552–53 (3d Cir. 2005)). This is not the case
here.


                                        14
    Case 1:19-cv-07608-NLH Document 15 Filed 04/15/20 Page 15 of 17 PageID: 665



writes to organizations, such as chambers of commerce,

corporate-employee-recreation clubs, social clubs, and

professional groups, to persuade them to purchase group tickets

or season tickets to sports or other entertainment events”?                The

impact of Plaintiff’s mental impairments may only require minor

modifications to Plaintiff’s RFC, with the end result being that

Plaintiff is still capable of performing work at the light

exertional level.        The Court and Plaintiff, however, are left to

guess if that would truly be the result.

         The Court cannot weigh the evidence or substitute its

conclusions for those of the ALJ, or independently determine the

impact of Plaintiff’s mental impairments in combination with her

physical impairments on her RFC. 9           Without the ALJ performing

that analysis, this Court cannot determine whether the ALJ’s

decision is supported by substantial evidence.             Consequently,

the matter must be remanded for further proceedings so that the

ALJ may properly consider how Plaintiff’s mental impairments

affect her RFC and her capability to perform past relevant work




9 See Hartzell v. Astrue, 741 F. Supp. 2d 645, 647 (D.N.J. 2010)
(citing Williams v. Sullivan, 970 F.2d 1178, 1182 (3d Cir. 1992)
(explaining that the pinnacle legal principal that applies to
the assessment of all of the other standards: A district court
is not empowered to weigh the evidence or substitute its
conclusions for those of the ALJ).

                                        15
Case 1:19-cv-07608-NLH Document 15 Filed 04/15/20 Page 16 of 17 PageID: 666



and other work that exists in the national economy.          Cf. Ortiz

v. Colvin, 227 F. Supp. 3d 350, 360 (D.N.J. 2017) (reversing and

remanding ALJ decision because the ALJ did not consider the

plaintiff’s mental impairments in combination with her other

impairments when performing the RFC assessment, and finding “the

reference that Plaintiff can perform simple and repetitive tasks

does not specifically convey her mental limitations and greater

specificity is required” (citing Burns v. Barnhart, 312 F.3d

113, 122 (3d Cir. 2002) (quotations omitted)); Curry v.

Commissioner of Social Security, 2017 WL 825196, at *6 (D.N.J.

2017) (reversing and remanding ALJ decision because the ALJ did

not consider the plaintiff’s mental impairments in combination

with her other impairments when performing the RFC assessment,

even when those mental impairments were not “severe”); Melendez

v. Colvin, 2016 WL 4764819, at *5 (D.N.J. Sept. 12, 2016)

(finding that if the court were considering the physical

limitations alone, it would affirm, but reversing and remanding

because the RFC did not appropriately account for the

plaintiff’s mental impairments in combination with the physical

impairments).

III. Conclusion

     For the reasons expressed above, the ALJ’s determination



                                    16
Case 1:19-cv-07608-NLH Document 15 Filed 04/15/20 Page 17 of 17 PageID: 667



that Plaintiff was not totally disabled because Plaintiff

retained the ability to perform past relevant work and other

work in the national economy is not supported by substantial

evidence.   The decision of the ALJ is reversed and remanded for

further proceedings consistent with this Opinion.

     An accompanying Order will be issued.



Date: April 15, 2020                        s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                    17
